Citation Nr: 1505884	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to March 1971, during which time he served for nearly one year in the Republic of Vietnam.  His military occupational specialty (MOS) was as a field medic and his military decorations include the Combat Medical Badge, the Bronze Star Medal with "V" Device (denoting valor in combat), and the Army Commendation Medal.

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) which, inter alia, granted the Veteran service connection and a 30 percent evaluation for PTSD, effective from June 30, 2010.  The Veteran appeals the initial rating assigned for the compensation award.  

In December 2014, the Veteran, accompanied by his representative, testified at a videoconference hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the testimony has been associated with the claims file.


REMAND

As pertinent to the Veteran's current claim for an initial rating above 30 percent for PTSD, the Board notes that the latest VA compensation examination addressing this psychiatric disability was conducted in September 2011, well over three years prior to this writing.  At his videoconference hearing before the Board in December 2014, he expressly testified that there was a worsening of his disabling psychiatric symptomatology associated with his PTSD since the time of the September 2011medical examination, including increased irritability, suicidal ideation, and problems with his memory.  The United States Court of Appeals for Veterans' Claims has previously held in the case of Weggenmann v. Brown, 5 Vet. App. 281 (1993), that when a veteran claims that his or her service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his or her current condition, VA's duty to assist includes providing a new medical examination.  [See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995): The veteran is entitled to a new VA examination where there is evidence (including his or her statements or testimony) that the service-connected condition has worsened since the last examination.]  Thusly, the case should be remanded to the RO/AOJ, who should then provide the Veteran with the appropriate examination to address the current severity of his service-connected PTSD.  Furthermore, while this matter is being developed on remand, the Veteran's updated medical records pertaining to his counseling and treatment for PTSD should also be obtained.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his psychiatric counseling and treatment and obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of updated VA and private medical records pertinent to his psychiatric counseling and treatment, which have not yet been associated with the evidence.  

All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Then, schedule the Veteran for the appropriate VA psychiatric examination in connection with his claim for a high initial rating for PTSD.  Advise the Veteran that failure to appear for an examination as requested without good cause could adversely affect his appeal. 

With regard the aforementioned examination, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  All pertinent psychiatric symptomatology and findings should be reported in detail, including objective assessment of their severity and their impact on the Veteran's occupational capacity and ability to perform work within the context of his vocational background and history.  The examiner should also provide a Global Assessment of Functioning (GAF) score, using the criteria contained in the current Diagnostic and Statistical Manual, Fifth Edition (DSM-V), of the American Psychiatric Association.  

The clinician must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his/her discussion.   If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's appeal, as it pertains to claim for an initial evaluation in excess of 30 percent for PTSD, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  NOTE: This claim should be adjudicated in the context of the effective date of June 30, 2010, for the original award of service connection for PTSD, with contemplation of the applicability of staged ratings for separate periods of time, as appropriate.  

If maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

